  Case 2:16-cv-07717-MF Document 85 Filed 01/10/19 Page 1 of 2 PageID: 1768



                Buchanan Ingersoll & Rooney

                                                                           550 Broad Street, Suite 810
Christopher J. Dalton                                                      Newark, NJ 07102-4582
973 424 5614                                                               I 973 273 9800
christopher.dalton@bipc.com                                                F 973 273 9430




                                          January 10, 2019

Via ECF
Hon. Mark Falk, U.S.M.J.
United States District Court
For The District of New Jersey
50 Walnut Street
Newark, New Jersey 07102

         Re:      Medicine To Go Pharmacies. Inc, v. Macoven Pharmaceuticals. LLC. et al
                  Civil Action No. 16-07717
                  Request to Continue Stay ofImplementation of Class Action Settlement

Dear Judge Falk:

        This firm represents Defendants Pernix Therapeutics Holdings, Inc. (Pemix) and its
wholly-owned subsidiary Macoven Pharmaceuticals, LLC (Macoven) in this matter. I write
further to my correspondence of December 10, 2018 (DE 83).

        As I previously reported, Pemix remains in a severe liquidity crisis. At this time, Pernix
will not be able to implement the settlement. I have advised Class Counsel of the Company’s
current fiscal situation which, as reflected in its most recent 10-Q filing (November 6, 2018),
includes exploration of refinancing, restructuring, or commencement of Chapter 11 proceedings.
Further, on October 17, 2018, Pernix was notified that it was out of compliance with Nasdaq’s
$15 million Minimum Market Value of Publicly Held Shares (Nasdaq Listing Rule
5450(c)(3)(D). On October 19, 2018, Pernix was notified that it was out of compliance with
Nasdaq’s $1.00 Minimum Bid Price (Nasdaq Listing Rule 5810(c)(3)(A)). Pernix has until mid-
April 2019 to rectify these deficiencies. If it fails to do so, its stock will be delisted, which will
trigger events of default under various financing agreements.1 Pemix’s ability to meet these
demands may be determinative of the Company’s ability to meet its obligations in this matter, as
well as its continuing viability as a going concern.




1 Pemix’s shares are currently trading at $0.48.
    Case 2:16-cv-07717-MF Document 85 Filed 01/10/19 Page 2 of 2 PageID: 1769



January 10, 2019
Page - 2 -


       Consequently, we ask that the Court continue the stay of implementation of the
settlement in this matter through and until March 1, 2019.2 At that time, we will again advise the
Court of Pemix’s fiscal condition.

        If this is acceptable, we ask that the court so order.

                                                Respectfully,

                                                s/ Christopher J. Dalton

                                                Christopher J. Dalton




2
  Pemix has, in the interim, started making deposits to the Qualified Settlement Fund in the
amount of $5,000 per week after January 1, 2019 and will continue such payments as it is
financially able to do so.
